   Case 1:20-cv-00856-JTN-RSK ECF No. 1 filed 09/03/20 PageID.1 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

                                                       )
EUGENE SCALIA, Secretary of Labor,                      )
United States Department of Labor,                      )
                                                        )
                                Plaintiff,              )
                                                        )
                v.                                      )
                                                        )     Civil action no.:
BELINE TRANSPORTATION SERVICES,                         )
LLC, and                                                )
GREGORY HIBBITTS,                                       )
an individual,                                          )
                                                        )
                                Defendants.             )


                                             COMPLAINT

         Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of Labor, brings

this action to enjoin defendants, Beline Transportation Services, LLC ( hereinafter “Beline”)

and Gregory Hibbitts (hereinafter “Hibbits”) (collectively hereinafter “defendants”), from

violating the provisions of sections 6, 7, 11, and 15 of the Fair Labor Standards Act of 1938, as

Amended (29 U.S.C. § 201 et seq.) (hereinafter “the Act”), and to restrain defendants from any

withholding of compensation found by the court to be due under the Act to employees.

                                                   I

         Jurisdiction of this action is conferred upon the court by section 17 of the Act. 29 U.S.C.

§ 217.




                                              Page 1 of 5
   Case 1:20-cv-00856-JTN-RSK ECF No. 1 filed 09/03/20 PageID.2 Page 2 of 5




                                                   II

        A.     Defendant Beline is and, at all times hereinafter mentioned, was a Michigan

corporation with an office and a place of business at 2969 Remico St., Wyoming, in Kent County

MI 49519, within the jurisdiction of this court, and is and, at all times hereinafter mentioned, was

engaged under the name and style of Beline Transportation Services, LLC, in the performance of

delivering either construction materials or milk to customers and engaging in related types of

activities.

        B.     Defendant Hibbitts, an individual, has actively managed defendant Beline,

continues to do so, and, at all times hereinafter mentioned, actively supervised the day-to-day

operations and management of the corporate defendant in relation to its employees, including but

not limited to both the determining of employees’ rates of pay, hours, and locations at which

employees performed work and the making of hiring and firing decisions. At all times hereinafter

mentioned, defendants were engaged in business within Kent County, MI at 2969 Remico St.,

Wyoming, MI 4951, within the jurisdiction of this court. Hibbitts acted directly or indirectly in

the interest of Beline in relation to its employees and is an employer within the meaning of

section 3(d) of the Act. 29 U.S.C. § 203(d).

                                                   III

        Defendant Beline is and, at all times hereinafter mentioned, was engaged in related

activities performed through unified operation or common control for a common business

purpose and is, and at all times hereinafter mentioned, was an enterprise within the meaning of

section 3(r) of the Act. 29 U.S.C. § 203(r).




                                               Page 2 of 5
   Case 1:20-cv-00856-JTN-RSK ECF No. 1 filed 09/03/20 PageID.3 Page 3 of 5




                                                IV

       Defendant Beline at all times hereinafter mentioned was an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of section 3(s)(1)(A)

of the Act in that: i) said enterprise at all times hereinafter mentioned had employees engaged in

commerce or in the production of goods for commerce or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person; and ii) said enterprise has and has had an annual gross volume of sales made or

business done of not less than $500,000. 29 U.S.C. § 203(s).

                                                V

       Defendants repeatedly violated the provisions of sections 6 and 15(a)(2) of the Act, by

paying many of their employees’ wages at rates less than $7.25 per hour in workweeks when said

employees were engaged in commerce and in the production of goods for commerce or were

employed in an enterprise engaged in commerce or in the production of goods for commerce,

within the meaning of the Act, as aforesaid. 29 U.S.C. § 206. Specifically, from May 1, 2019 to

September 5, 2019, defendants withheld from employee Colton Brower his last paycheck. Mr.

Brower worked 36.5 hours during the pay period the check covered; thus, he is due $264.62 in

unpaid minimum wage compensation.

                                                VI

       Defendants repeatedly violated the provisions of sections 7 and 15(a)(2) of the Act by

employing employees who in workweeks were engaged in commerce or in the production of

goods for commerce or who were employed in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of the Act as aforesaid, for workweeks


                                            Page 3 of 5
   Case 1:20-cv-00856-JTN-RSK ECF No. 1 filed 09/03/20 PageID.4 Page 4 of 5




longer than 40 hours, without compensating said employees for their employment in excess of 40

hours per week during such workweeks at rates not less than one and one-half times the regular

rate at which they were employed. 29 U.S.C. § 207. Specifically, from September 6, 2017 to

September 5, 2019, defendants failed to compensate employee Leon Trotter at the proper

overtime rate. As a result, defendants owe Mr. Trotter $2,393.14 in unpaid overtime

compensation.

                                               VII

       Defendants repeatedly have violated the provisions of sections 11(c) and 15(a)(5) of the

Act in that: i) they failed to make, keep, and preserve adequate and accurate records of employees

and the wages, hours, and other conditions and practices of employment maintained by

defendants as prescribed by regulations duly issued pursuant to authority granted in the Act and

found in 29 C.F.R. Part 516; and ii) defendants’ records fail to show adequately and accurately,

among other things, the hours worked each workday and the total hours worked each workweek

with respect to many employees and the regular rates at which they were employed. 29 U.S.C. §

211.

                                               VIII

       During the period from September 6, 2017 to September 5, 2019, defendants repeatedly

violated the aforesaid provisions of the Act. Section 17 of the Act expressly authorizes a

judgment that enjoins and restrains such violations and includes the restraint of any withholding

of payment of unpaid minimum wage and overtime compensation found by the court to be due to

present and former employees under the Act. 29 U.S.C. § 217.




                                           Page 4 of 5
    Case 1:20-cv-00856-JTN-RSK ECF No. 1 filed 09/03/20 PageID.5 Page 5 of 5




       WHEREFORE, cause having been shown, plaintiff prays judgment permanently

enjoining and restraining defendants, their officers, agents, servants, employees, and those

persons in active concert or participation with them or acting in their interest and behalf, from

violating the provisions of sections 6, 7, 11, 15(a)(2) and 15(a)(5) of the Act, and for such other

and further relief as may be necessary or appropriate, including the restraint of any withholding

of minimum wage and overtime compensation found by the court to be due under the Act to the

categories of employees referenced in Paragraphs V, VI, and VII above.

                                                      KATE S. O’SCANNLAIN
                                                      Solicitor of Labor

                                                      CHRISTINE Z. HERI
                                                      Regional Solicitor
`

                                                      _s/ Nicholas R. Flores______
                                                      NICHOLAS R. FLORES
                                                      Attorney
P.O. ADDRESS:
U.S. Department of Labor                              Attorneys for EUGENE SCALIA,
Office of the Solicitor                               Secretary of Labor, United States
230 South Dearborn Street, Rm. 844                    Department of Labor, Plaintiff
Chicago, Illinois 60604
Telephone No.: 312/353-7836
Flores.Nicholas.R@dol.gov




                                            Page 5 of 5
